Ed. F. McFaddin, Associate Justice (dissenting). The Majority Opinion in the present case follows the Majority Opinion in Tinkle v. State, 230 Ark. 966, 328 S. W. 2d 111. In fact, the Tinkle casé would probably have to be overruled in order to reach any other conclusion except that reached by the Majority in the present case. But I dissented in the case of Tinkle v. State, and I dissent in the present case: because I am thoroughly convinced that my dissent in Tinkle v. State was and is correct, and I persevere in that view by dissenting in the present case in the hope that at some time Tinkle v. State will be overruled.